Exhibit 21 Subsidiaries of the Registrant Country, State or Province of Formation MTS Japan Ltd. Japan MTS Sensor Technology K.K. Japan MTS Korea, Inc. South Korea MTS Systems (China) Co., Ltd. China (PRC) MTS Systems GmbH Germany MTS Systems Norden AB Sweden MTS Systems Ltd. United Kingdom MTS Systems Srl Italy MTS Holdings France, SARL France MTS Systems SAS France MTS Sensor Technologie GmbH and Co. KG Germany MTS Automotive Sensors GmbH Germany MTS Sensor Technologie und Verwaltungs-GmbH Germany MTS Systems (Hong Kong), Inc. Minnesota MTS Systems Switzerland GmbH Switzerland MTS Testing Systems (Canada) Ltd. Ontario
